Citation Nr: 0431705	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  02-06 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral knee arthritis

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The veteran served on active duty from June 1962 to June 
1964, and has a subsequent period of active duty for 
training.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which determined that the veteran did not 
submit new and material evidence to reopen the previously 
denied claims of entitlement to service connection for 
bilateral knee arthritis and lumbar spine arthritis.  The 
veteran perfected a timely appeal of this determination.

In January 2003, the Board denied the veteran's request to 
reopen the previously denied claims for service connection 
for bilateral knee arthritis and arthritis of the lumbar 
spine.  The veteran, in turn, appealed the denial of his 
claims to the United States Court of Appeals for Veterans 
Claims (Court).

On March 25, 2004, the Court issued an order that granted a 
joint motion to remand, vacated the Board's January 2003 
decision, and remanded the matter to the Board for action in 
compliance with the directives of the joint motion.

The issue of entitlement to service connection for arthritis 
of the lumbar spine is REMANDED to the RO, via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  In a May 1999 decision, the Board denied entitlement to 
service connection for bilateral knee arthritis and arthritis 
of the lumbar spine.  Reconsideration of this Board decision 
has not been requested on motion, by the veteran or his 
representation, or by the Board.

2.  On May 16, 2000, the Court entered an order dismissing 
the appeal of the May 1999 Board decision.

3.  The evidence received since the May 1999 Board decision, 
with respect to the denial of service connection for 
bilateral knee arthritis, is either cumulative or redundant.  
It does not bear directly and substantially upon the specific 
matter of whether the veteran's bilateral knee arthritis had 
its onset in service or is otherwise related to any incident 
of service; and when considered with all of the evidence of 
record, it has no significant effect upon the facts 
previously considered.

4.  The evidence received since the May 1999 Board decision, 
with respect to the denial of service connection for 
arthritis of the lumbar spine, is neither wholly cumulative 
nor redundant.  It bears directly and substantially upon the 
specific matter of whether the veteran's arthritis of the 
lumbar spine had its onset in service or is related to any 
incident of service; and when considered alone or together 
with all of the evidence, both old and new, it has a 
significant effect upon the facts previously considered.


CONCLUSIONS OF LAW

1.  The May 1999 Board decision denying the claims of 
entitlement to service connection for bilateral knee 
arthritis and arthritis of the lumbar spine is final.  
38 U.S.C.A. §§ 511(a), 7103(a), 7104 (West 2002); 38 C.F.R. 
§ 20.1100(a) (2004).

2.  The evidence received since the May 1999 Board decision 
denying entitlement to service connection for bilateral knee 
arthritis is not new and material, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  The evidence received since the May 1999 Board decision 
denying entitlement to service connection for arthritis of 
the lumbar spine is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

In letters dated in February and June of 2001, VA notified 
the veteran of his responsibility to submit new and material 
evidence, which tended to show that his claims for service 
connection should be reopened.  These letters informed the 
veteran of what constituted new and material evidence.  In 
effect, the veteran was informed that he needed to submit 
evidence that tended to show that the claimed conditions were 
either incurred in or aggravated by his active service; these 
letters also suggested that he submit any evidence in his 
possession.  Moreover, in the June 2001 letter, the veteran 
was asked to submit evidence, including written or oral 
statements, that had not been considered before and that was 
relevant to his specific claims.  By these letters, the 
veteran was notified of what evidence, if any, was necessary 
to substantiate a reopening of his claims, and it indicated 
which portion of that evidence the veteran was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The veteran and his representative were provided copies of 
the appealed May 2001 rating decision and a March 2003 
statement of the case.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claims.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence that already had been previously 
provided to VA, or obtained by VA on his behalf.  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records and VA and private treatment records.  He has 
not alleged that there are any outstanding medical records.  
The Board consequently finds that VA's duty to assist the 
veteran in obtaining records in connection with the instant 
appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented." 38 U.S.C.A. § 5103A(f) (West 
2002).

Factual Background

A May 1999 Board decision denied the veteran's claims of 
entitlement to service connection for bilateral knee 
arthritis and arthritis of the lumbar spine because there was 
no evidence of bilateral knee or back arthritis in service or 
within one year of the veteran's discharge from service and 
there was no evidence of knee or back residuals of any 
inservice injury.  Although the veteran appealed the May 1999 
Board decision to the Court, he later withdrew his appeal and 
the appeal was dismissed.  

In January 2001, the veteran submitted a request to reopen 
the claims of entitlement to service connection for bilateral 
knee arthritis and arthritis of the spine.  

The evidence on file at the time of the May 1999 Board 
decision consisted of the veteran's service medical records, 
VA and private treatment records, physician and lay 
statements and the transcript of testimony presented at the 
veteran's August 1998 personal hearing.  

The veteran's service medical records show one isolated 
complaint of knee pain in September 1962, without any further 
complaints or findings regarding the knees thereafter.  There 
are no relevant complaints, findings, treatment or diagnoses 
associated with any back disorder.  Upon separation 
examination in June 1964, which included a report of medical 
history, the veteran denied any arthritis or knee problems, 
and the clinical evaluation of the veteran's spine and lower 
extremities was normal.

Private treatment records from W. L. Bell, M.D., and dating 
from July 1981 to December 1998, reveal that the veteran's 
initial orthopedic complaints, in the 1980's, were related to 
the shoulder rather than the lumbar spine and knees.  The 
records do not show any treatment for back or knee complaints 
prior to the 1990's.  Dr. Bell's treatment records do not 
etiologically link the veteran's arthritis to service, or 
indicate that it was present within one year after his 
discharge from service.

Treatment records from W. J. Hannam, M.D., and dated from 
1982 to 1992, show that the veteran complained that his low 
back was stiff in 1989, but they do not reflect the presence 
of arthritis of the lumbar spine, or of the knees, and they 
do not contain any opinion linking the presence of any 
arthritis to service.

VA treatment records, dating from July 1991 to May 1997, are 
the earliest medical records in which arthritis of the lumbar 
spine and of the knees are shown. Specifically, disc 
degeneration and end-plate spondylosis of the lumbar spine 
was shown in October 1993 X-rays studies, , and arthritis of 
the knee joints was first shown in May 1997 X- rays.  These 
VA medical records do not contain any medical opinion linking 
these post-service findings to service.

A September 1993 statement from a physician (whose name is 
illegible), reflects that the veteran was treated for nerve 
root encroachment secondary to degenerative disease.  It also 
shows that the veteran was considered to have sciatica and 
plantar fasciitis.  There was no indication that the veteran 
had arthritis of either the lumbar spine or the knees.

In a written statement dated in September 1993, Dr. D.D. 
Williams, states that the veteran was treated by him or her 
since 1988, but this was apparently for "herniation of disc," 
rather than arthritis of either the knees or the lumbar 
spine.

An October 1993 statement from the veteran's chiropractor, J. 
T. Tierney, D.C., revealed that his office initially saw the 
veteran in 1971, for complaints of neck and radiating low 
back pain, which he had been experiencing "for years."  
Following evaluation, it was concluded, in pertinent part, 
that the veteran had "lumbar vertebral segmental dysfunction 
along with degenerative disc disease of the lumbar spine."  

A November 1997 statement for Dr. J. W. Owen, another 
chiropractor, revealed simply that the veteran was treated on 
five occasions in 1971 for "back and leg conditions."  There 
was no indication that the veteran specifically had 
arthritis, or that the condition for which he was treated was 
related to his military service.

July and December 1998 statements from [redacted] were also 
of record.  In her July 1998 statement, Ms. [redacted] indicated 
she was the secretary of a physician who had treated the 
veteran beginning in 1964, until the physician's death in 
1980.  She stated that the physician had "treated [the 
veteran] for arthritis from 1964 until his death in 1980."  
She also indicated that she had been the secretary to this 
physician "in 1960's and 1970's."  In her December 1998 
statement, she indicated that she had "no other information 
to add to my first statement.  All records were destroyed and 
I have no proof."  She set forth her belief, however, that 
the veteran was telling the truth about his condition, since 
he seemed to be "in a lot of pain and difficulty 
maneuvering."  She also corrected the dates she had 
previously provided regarding her period of employment by the 
physician in question, indicating they "were 1955-68 instead 
of '60 & '70."

Also of record at the time of the May 1999 Board decision was 
the transcript of the testimony at the veteran's August 1998 
personal hearing.  The testimony and statements offered by 
the veteran in this case were to the effect that he began to 
receive treatment for his back and knees from a private 
physician within one year after his discharge from service, 
and that he was prescribed medication for arthritis as early 
as 1966.  He also testified that he injured his knees in 
September 1962 in a twisting injury.  The veteran's brother 
testified that he recalled the veteran writing to their 
mother, while the veteran was in service, and that these 
letters mentioned complaints of knee and back problems.  The 
veteran's brother also recalled that the veteran received 
treatment since 1964 for his back and knees, and a friend 
recalled that the veteran had problems with his back and legs 
as long as he had known him, which was since approximately 
1967.

The only evidence added to the record since the Board's May 
1999 decision is an October 2000 letter from G. P. Dackor, 
D.C., indicating the veteran had been his patient since 1978.  
He states that the veteran had ongoing pain and stiffness in 
his lower back that radiated into his legs.  Dr. Dackor notes 
that the veteran gave a history of having severely twisted 
his back and knees on September 25, 1962, while going through 
an obstacle course in service.  He complained that his back 
had never been right since that day.  Dr. Dackor opines that 
the veteran's chronic lower back condition may very well be 
related to the accident at the obstacle course in September 
1962.   




Analysis

The Board is aware that the regulation pertaining to the 
definition of new and material has been amended.  38 C.F.R. 
§ 3.156(a) (2003).  However, the revised regulation is only 
applicable to claims filed on or after August 29, 2001.  
Since the claim on appeal was filed prior to that date, the 
Board will decide the claim under the prior version of the 
regulation.

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 38 
U.S.C.A. §§ 511(a), 7103(a), 7104(a).  Because the record 
does not reflect that the veteran or his representative, or 
the Board requested reconsideration of the May 1999 Board 
decision, that decision is final based on the evidence then 
of record.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.160(d), 
20.1101 (2004).  Also, in May 2000, the Court dismissed the 
appeal concerning the May 1999 Board decision.

With respect to claims that have been finally disallowed, the 
law and regulations provide that if new and material evidence 
has been presented or secured, the claim may be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108.

The Board is required to give consideration to all of the 
evidence received since the last final disallowance of the 
claim on any basis, which, in this case, is the July 1995 
determination letter, in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently received evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine, as articulated in Evans v. Brown, 9 
Vet. App. 273 (1996), was not altered by the ruling in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), and continues to be 
binding precedent).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

Assuming the credibility of the October 2000 letter from Dr. 
Dackor, with regard to the veteran's request to reopen his 
claim for service connection for bilateral knee arthritis, 
the Board notes that the letter does not contain any 
references or opinion pertaining to the veteran's bilateral 
knee arthritis.  Because this evidence is not germane to a 
claim for a bilateral knee arthritis, it is neither new nor 
material.

With regard to the veteran's request to reopen his claim for 
service connection for arthritis of the lumbar spine, the 
board finds that Dr. Dackor's letter provides a medical 
opinion, which states that the veteran's chronic lower back 
condition may very well be related to an inservice accident.  
In this context, this medical evidence is new and is not 
cumulative or redundant.  Moreover, this newly submitted 
evidence is also material.  This is so because it speaks 
directly to the specific fact of whether there is an 
etiological link between the veteran's service and his 
current lumbar spine arthritis, and as such it constitutes 
significant evidence that must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).

For these reasons, the Board determines Dr. Dackor's October 
2000 letter, submitted subsequent to the May 1999 Board 
decision is "new and material" as contemplated by the 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001), 
and provides a basis to reopen the claim of entitlement to 
service connection for arthritis of the lumbar spine.  38 
U.S.C.A. § 5108.


ORDER

New and material evidence having not been received, the claim 
for service connection for bilateral knee arthritis is not 
reopened; the appeal is denied.

Having received new and material evidence, the claim for 
service connection for arthritis of the lumbar spine is 
reopened; the appeal is granted to this extent only.

REMAND

Having reopened the veteran's claim of entitlement to service 
connection for lumbar spine arthritis, the Board may consider 
the merits of that claim only after ensuring that the veteran 
has received the notice and assistance contemplated by the 
VCAA.  With respect to the merits of this claim, the record 
contains no document that satisfies the notification 
requirements of the VCAA.  As a result, additional action is 
needed to satisfy those requirements.

Accordingly, the matter is hereby REMANDED for the following 
actions:

1.  With respect to the issue of 
entitlement to service connection for 
arthritis of the lumbar spine, the RO 
should send the veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
indicate what, if any, information and 
evidence not previously provided to the 
VA is necessary to substantiate the 
veteran's claim.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim for 
direct and secondary service connection 
for right knee arthritis.

2.  The RO should then undertake any 
other development required to comply with 
the VCAA and implementing regulations.

3.  Then, the RO should adjudicate the 
issue of entitlement to service 
connection for arthritis of the lumbar 
spine, in light of all pertinent evidence 
and legal authority.  If the 
determination remains adverse to the 
veteran, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  The veteran needs to take no action until 
otherwise notified, but he may furnish additional evidence 
and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992). 

This matter must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



